Name: COMMISSION REGULATION (EC) No 3130/94 of 20 December 1994 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: EU finance;  prices;  plant product;  international trade;  animal product
 Date Published: nan

 21 . 12. 94 Official Journal of the European Communities No L 330/51 COMMISSION REGULATION (EC) No 3130/94 of 20 December 1994 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas, therefore, trends in world market prices for feed grain must be taken into account when fixing sluice-gate prices for the period 1 January to 31 March 1995 ; Having regard to the Treaty establishing the European Community, Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1 ), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas, since a new sluice-gate price has been fixed, trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 1611 /90 of 15 June 1990 fixing the sluice-gate prices and levies on pigmeat (3) ; Whereas, in the case of pigmeat products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulation (EC) No 2256/94 (4), for the period 1 October to 31 December 1994, they must be fixed anew for the period 1 January to 31 March 1995 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 July to 30 November 1994 ; Whereas, by Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) f), as last amended by Regulation (EC) No 2484/94 (8), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas, when the sluice-gate price applicable from 1 October, 1 January and 1 April is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (% as last amended by Regulation (EEC) No 3906/87 (% at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding quarter ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (9), no levies shall apply on imports of products originating in the overseas countries and territories ;(') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. f) OJ No L 152, 16. 6. 1990 , p. 18 . (&lt;) OJ No L 245, 20 . 9 . 1994, p. 2. 0 OJ No L 282, 1 . 11 . 1975, p. 25. (6) OJ No L 370, 30 . 12. 1987, p. 11 . 0 OJ No L 84, 30. 3 . 1990, p. 85. (8) OJ No L 265, 15. 10 . 1994, p. 3 . 0 OJ No L 263, 19 . 9 . 1991 , p. 1 . No L 330/52 Official Journal of the European Communities 21 . 12. 94 products and fixed the levies to be applied on imports of those products ; whereas Regulation (EC) No 1432/94 (I2) has established the detailed rules of the import regime for pigmeat laid down in Regulation (EC) No 774/94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Council Regulations (EC) No 3491 /93 (') and (EC) No 3492/93 (2) on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republics of Hungary and Poland, of the other part, and Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade ­ related matters between the European Economic Commu ­ nity and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), as amended by Regulation (EEC) No 2235/93 (4), and in particular Article 1 thereof, intro ­ duce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2698/93 (s), as last amended by Regulation (EC) No 2676/94 (% lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas Council Regulations (EC) No 3641 /93 f) and (EC) No 3642/93 (8) on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Bulgaria and Romania, of the other part ; whereas Commission Regulation (EC) No 1590/94 (9), as amended by Regulation (EC) No 2337/94 (10), lays down detailed rules for applying the arrangements provided for in these agreements as regards pigmeat ; Whereas Council Regulation (EC) No 774/94 (") has opened Community tariff quotas for certain agricultural HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 January to 31 March 1995, the sluice-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto . 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 02064991 , 1501 00 11 , 1601 00 10, 16021000, 1602 20 90 or 1602 90 10 , in respect of which the rate of duty has been bound conforming to the general Agree ­ ment on Tariffs and Trade (GATT), the levy shall not exceed the amount resulting from that binding. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 319, 21 . 12 . 1993, p. 1 . (2) OJ No L 319, 21 . 12 . 1993, p. 4. 0 OJ No L 56, 29 . 2. 1992, p. 9 . (4) OJ No L 200, 10 . 8 . 1993, p. 5 . (4 OJ No L 245, 1 . 10 . 1993, p . 80. (6) OJ No L 285, 4. 11 . 1994, p. 7. f) OJ No L 333, 31 . 12. 1993, p. 16. (8) OJ No L 333, 31 . 12. 1993, p. 17. (9) OJ No L 167, 1 . 7. 1994, p. 16 . H OJ No L 254, 30. 9 . 1994, p. 19. ('  ) OJ No L 91 , 8 . 4. 1994, p . 1 . ( 12) OJ No L 156, 23. 6. 1994, p . 14. 21 . 12. 94 Official Journal of the European Communities No L 330/53 ANNEX to the Commission Regulation of 20 December 1994 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/ 100 kg) Amount of levies (ECU/ 100 kg)( 2) Conventional rate of duty bound within GATT (%) 0103 91 10 67,03 38,09  0103 92 11 57,00 32,39  010392 19 67,03 38,09 (3)  0203 11 10 87,16 49,53 (3)(4)  0203 12*1 1 1 26,38 71 ,82 (3) (4)  0203 12 19 97,62 55,48 (3)(4)  0203 19 11 97,62 55,48 (3)(4)  0203 19 13 1 41 ,20 80,24 f) (4) 0  0203 19 15 75,83 43,09 (3)(4)  0203 19 55 1 41 ,20 80,24 (3) (4)  0203 1 9 59 1 41 ,20 80,24 (3) (4)  0203 21 10 87,16 49,53 (3)(4)  0203 22 11 126,38 71,82 (3)(4)  0203 2219 97,62 55,48 (3)(4)  0203 29 11 97,62 55,48 (3)(4)  0203 29 13 141,20 80,24 (3)(4)  0203 29 15 75,83 43,09 (') (4) 0  0203 29 55 141,20 80,24 (3)(4)  0203 29 59 141,20 80,24 (3){4)  0206 30 21 105,46 59,93 7 0206 30 31 76,70 43,59 4 0206 41 91 105,46 59,93 7 0206 49 91 76,70 43,59 4 0209 00 11 34,86 19,81  0209 00 19 38,35 21,79  0209 00 30 20,92 11,89  0210 11 11 126,38 71,82 (3)  0210 11 19 97,62 55,48 (3)  0210 11 31 245,79 1 39,68 (')  0210 11 39 193,50 1 09,96 (3)  0210 12 11 75,83 43,09 (3)  0210 12 19 126,38 71,82 (3)  0210 19 10 111,57 . 63,40 0  0210 19 20 122,02 69,35 (3)  0210 19 30 97,62 55,48 (3)  0210 1940 141,20 80,24 (3)  0210 19 51 141,20 80,24 (3)  0210 19 59 141,20 80,24 (3)  0210 19 60 193,50 1 09,96 (3)  0210 19 70 243,18 1 38,20 (3)  0210 19 81 245,79 1 39,68 (3)  0210 19 89 245,79 1 39,68 (')  02109031 105,46 59,93  0210 90 39 76,70 43,59  1501 00 11 27,89 15,85 3 1501 00 19 27,89 15,85  1601 00 10 122,02 107,18 ( ») 24 No L 330/54 Official Journal of the European Communities 21 . 12. 94 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg)0 Conventional rate of duty bound within GAIT (%) 1601 00 91 204,83 158,71 OHO  1 60 1 00 99 1 39,46 1 02,84 (') 0 (4)  1602 10 00 97,62 59,61 26 1602 20 90 113,31 94,25 25 1 602 41 1 0 21 3,54 1 65,51 0 0  1602 4210 178,68 129,40 00  1602 49 11 213,54 169,45 00  1602 49 13 178,68 126,14 0 0  1 602 49 1 5 1 78,68 1 22,1 1 0 0  1 602 49 1 9 11 7,67 86,1 1 0 0  1602 49 30 97,62 72,97 0 0  1602 49 50 58,40 61,07OO 1  1602 90 10 113,31 85,66 26 1602 90 51 117,67 83,15  1902 20 30 58,40 52,59  (') The levy on products originating in the ACP/OCT and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50% within the limits of the quotas referred to in that Regulation . (2) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC . (-1) For products imported from Poland, Hungary and the Czech and Slovak Republics, the levy applicable is restricted within the conditions provided for in amended Regulation (EEC) No 2698/93 . (4) For products imported from Bulgaria and Romania, the levy applicable is restricted within the conditions provided for in amended Regulation (EC) No 1590/94. (5) For these imported products, the levy applicable is restricted within the conditions provided for in Council Regulation (EC) No 774/94. NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.